Citation Nr: 9921731	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  97-19 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to a rating greater than 10 percent for 
service-connected residuals of a gunshot wound (GSW) to the 
chest.  

2.  Entitlement to a rating greater than 10 percent for a 
service-connected left foot condition.  



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1981 to 
December 1984 and from July 1986 to May 1990.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an April 1996 decision of the VA RO which established 
service connection for residuals of a GSW of the left 
posterior chest wall with retained foreign body, and assigned 
a noncompensable evaluation.  The RO also granted an 
increased rating to 10 percent for residuals of a crush 
injury of the left foot.  In a September 1997 decision, the 
RO increased the evaluation for the residuals of a chest GSW 
to 10 percent.  The veteran appeals for higher evaluations 
for both conditions.  


FINDINGS OF FACT

1.  The veteran's residuals of a crush injury of the left 
foot are manifested by subjective complaints of pain; the 
related left foot disability is no more than moderate in 
severity.

2.  The veteran's residuals of a GSW of the posterior chest 
(thoracic region) are manifested by complaints of discomfort 
and a retained foreign body; and impairment does not exceed 
that for moderate injury to Muscle Group XX of the thoracic 
region.  


CONCLUSIONS OF LAW


1.  The criteria for a rating in excess of 10 percent for a 
left foot disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (1998).  

2.  The criteria for a rating in excess of 10 percent for 
residuals of a GSW to the chest have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.73, Diagnostic 
Code 5320 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from December 
1981 to December 1984 and from July 1986 to May 1990.  A 
review of his service medical records reveals that in January 
1988, the veteran sustained a crush injury when his left foot 
was run over by a forklift.  He was subsequently seen on 
several occasions for complaints of left foot pain, and 
diagnoses included metatarsal strain and plantar fasciitis.  
Treatment records from April 1990 note that the veteran had 
recently sustained a GSW to the left posterior chest, and the 
bullet remained near the diaphragm.  It was noted that he had 
recovered well after being discharged from the hospital.  The 
thorax region was noted to be clear.  In May 1990, the 
veteran reported that arch supports did not help his left 
foot pain; Motrin was prescibed.

In August 1991, the veteran filed a claim for service 
connection for residuals of a left foot crush injury.  

A September 1991 VA compensation examination report reveals 
that the veteran complained of excessive pain in the left 
foot due to prolonged standing.  Slight tenderness with good 
strength and mobility of the left foot and ankle was noted.  
An X-ray report revealed a normal left foot study.  
Examination of the posterior mid chest revealed a small scar 
on the left side from a GSW, and it was noted the bullet was 
reportedly lodged near the diaphragm.  No significant 
impairment from the wound was noted.  The diagnoses were 
status post crush injury of the left foot, and status post 
GSW of the chest with the bullet still in the chest.  

In an October 1991 decision, the RO granted service 
connection for residuals of injury of the left foot, and a 
noncompensable evaluation was assigned.  

Additional VA outpatient treatment records, dated into 
November 1991, reveal that the veteran was seen on follow-up 
for residuals of a GSW to the chest and complained of some 
chest discomfort.  A CT scan of the upper abdomen, chest, and 
diaphragm revealed that a bullet was located below the left 
diaphragm and between the spleen and stomach.  Internal 
organs were intact, and it was reported the veteran was 
asymptomatic.  The veteran was also seen in November 1991 
with complaints of left foot pain.  

In November 1995, the veteran submitted claims for service 
connection for residuals of a GSW to the chest and for an 
increased evaluation for the service-connected left foot 
condition.  

VA outpatient treatment records from November and December 
1995 reveal that the veteran complained of chest and back 
pain related to the bullet lodged in his chest.  He stated 
that he wanted the bullet surgically removed.  The examiner 
noted that he had a wound scar over the mid dorsal left side 
with localized sensitivity to touch.  No weakness or 
limitation of motion was noted.  The diagnosis was residuals 
with history of GSW left mid back.  A treatment record 
reveals that the veteran reported chronic ankle pain related 
to a forklift crush injury.  No tenderness or deformity of 
the left ankle was noted.  A December 1995 lumbosacral spine 
X-ray study revealed a small density near the posterior-
inferior aspect of L4 of uncertain etiology.  The X-rays of 
the thoracic spine was essentially normal.  X-rays of the 
left ankle revealed mild degenerative changes of the first 
metatarsophalangeal joint of the great toe.  VA outpatient 
treatment records from February and June 1996 show that the 
veteran was treated for musculoskeletal pain.  

On VA examination in March 1996, the veteran reported that he 
worked as a heavy equipment operator in the military and that 
he injured his foot when a forklift ran over his left foot.  
He said that after discharge he still had foot pain after 
standing or walking.  The veteran was unable to squat or 
stand on his toes without pain; however, he was able to 
pronate and supinate without pain.  Pain upon palpation of 
the calcaneal fibular ligament of the left foot was noted.  
The left ankle had no edema.  No gait abnormalities were 
noted.  The diagnosis was residuals of traumatic injury to 
the left foot and ankle.  A March 1996 X-ray study of the 
veteran's feet revealed mild degenerative changes at the 
tarsometatarsal joint of the first second and third toes 
bilaterally, worse on the left than the right.  

On VA examination in April 1996 for the chest GSW, the 
veteran reported that he was shot during a nightclub brawl in 
March 1980.  The examiner commented that the bullet must have 
been a spent bullet since it hit the posterior chest wall on 
the left side and did not emerge, and reportedly the bullet 
remained in the chest cavity.  The examiner observed that 
there was a barely noticeable scar on the left posterior 
chest wall where the bullet entered and another scar on the 
left side of the chest wall where a drain was introduced.  
The veteran reported that during his hospitalization for the 
injury there was considerable effusion and collapse of the 
lung, but he was only hospitalized for 5 days and no surgery 
was performed.  The veteran reported that he had discomfort 
and pain lying on his back.  The examiner noted that the 
scars were asymptomatic.  

In an April 1996 decision, the RO granted service connection 
for residuals of a GSW of the left posterior chest wall with 
retained foreign body, and a noncompensable evaluation was 
assigned.  The RO also granted a 10 percent rating for the 
service-connected residuals of a left foot crush injury; the 
RO found that reported arthritis changes in the foot were 
associated with the disability.  

In an August 1996 statement in support of his claim, the 
veteran related that he was in constant pain due to the 
bullet lodged in his chest and that he deserved a compensable 
evaluation based on that condition.  He stated his left foot 
disability caused him to lose time from work due to pain on 
prolonged walking or standing.  He maintained that he was 
entitled to a higher evaluation for the condition.  

In his November 1996 notice of disagreement, the veteran 
asserted that he had chest pain and that the bullet lodged in 
his chest punctured his left lung.  He related that he had to 
sleep sitting up and took Motrin due to pain.  He also 
maintained that he deserved a higher evaluation for his left 
foot disability.  He claimed that his foot pain had increased 
and that he was developing arthritis.  He said he had shoe 
inserts but did not wear them because they made the pain 
worse.  In later written statements, the veteran reiterated 
that he had pain associated with his disabilities.

A December 1996 VA outpatient treatment record reflects 
follow-up treatment for the veteran's left foot disability.  
The assessment was degenerative arthritis of the left foot.  
The examiner prescribed Motrin.  

On VA pulmonary examination in September 1997, the veteran 
recounted his history of a GSW to the posterior chest during 
service.  He complained of intermittent pain in the left 
posterior chest wall, particularly when lying down.  He 
related that he was employed as a welder and was fairly 
active.  A bullet hole scar in the mid posterior thorax and a 
lateral chest tube insertion site scar were noted.  The 
veteran's chest X-ray was entirely within normal limits and a 
metallic density consistent with a bullet could not be found.  
Pulmonary function studies revealed normal blood gas, 
spirometry, lung volumes, and diffusion capacity.  The 
diagnostic impressions were status post GSW to the thorax 
with no residual pulmonary impairment; and chronic 
intermittent chest wall pain, probably related to previous 
GSW. 

On VA muscles examination in September 1997, the veteran 
related that he had diffuse pain around the area of the 
entrance wound.  He complained of left back muscular pain 
while sitting or lying down.  The examiner observed a barely 
noticeable scar on the left back at the thoracolumbar area as 
well as an additional scar from the chest drain.  No evidence 
of localized fibrosis or pleural thickening of the left lower 
chest was noted.  The veteran had a normal gait with no 
apparent pain or weakness of movement of the back.  No 
excessive fatigability or incoordination with activities of 
daily living or ambulation was noted.  The diagnosis was 
residuals of a bullet wound between the anterior surface of 
the spleen and posterior surface of the stomach with 
muscular/soft tissue pain with strain.  Examination, 
including X-rays, of the lumbosacral spine was normal.  

In March 1998, the veteran was treated in a private hospital 
emergency room after complaints of a sharp stabbing right-
sided chest pain the previous evening.  He stated that he 
does a lot of physical labor, including heavy lifting.  He 
denied any significant past medical history.  On examination, 
the chest was clear bilaterally and throughout with good 
breath sounds.  The examiner noted that there was no chest 
wall tenderness to palpation.  It was noted that the veteran 
remained pain free in the emergency room.  The diagnostic 
impression was musculoskeletal chest wall pain.  

An April 1998 VA outpatient record notes the veteran 
complained of back and foot pain and was taking Motrin.

On VA foot examination in May 1998, the veteran reported 
swelling of the lateral left ankle with pain surrounding the 
lateral and collateral ligaments of the foot.  He stated that 
he experienced occasional pain on the dorsum of the left 
foot.  He said that the pain was worse during prolonged 
standing and occasionally painful when walking.  He stated 
that he was unable to play sports due to pain and swelling of 
the left ankle; however, he was able to perform activities of 
daily living without much difficulty.  On examination, 
mobility was within normal limits.  Metatarsophalangeal joint 
range of motion was smooth and gliding although, the veteran 
experienced pain with maximal dorsiflexion of the first 
metatarsophalangeal joint.  The tarsometatarsal joint was 
pain free with normal range of motion on the right.  On the 
left, the veteran had pain with palpation of the 
talonavicular joint area.  Midtarsal joint was within normal 
limits, bilaterally.  Subtalar joint range of motion was 
smooth and gliding without pain or crepitus, bilaterally.  
Ankle joint range of motion was smooth and gliding, without 
pain or crepitus.  The veteran had mild discomfort on 
palpation along the distal aspect of the left ankle and along 
the left tarsal canal with a positive Tinel's sign.  He was 
able to rise on his heels and toes, pronate and supinate 
without any pain or difficulty.  The veteran reported left 
ankle pain and posterior left foot Achilles pain with walking 
and squatting.  Gait was normal with a mild antalgic gait 
favoring the left foot.  X-rays of both feet were normal.  
The diagnostic impressions included history of soft tissue 
injury to the left foot from trauma due to forklift.  
Residual discomfort and stiffness associated with the injury 
were noted.  The examiner remarked that the injury was not 
functionally limiting to his daily activities.  However, it 
was noted that his athletic activity was limited by the 
amount of walking and running that he was able to do.  

X-rays of the lumbosacral spine in June 1998 were normal.

On VA examination in November 1998, the veteran related his 
history of a GSW during service.  It was noted that he gave a 
history of back strain and lifting heavy objects during 
service.  On examination, the veteran denied any back pain 
but said he had some back muscle discomfort.  He had a normal 
gait with no apparent pain, fatigue, discomfort or 
incoordination.  The veteran's two posterior chest scars were 
tender to palpation.  He had painless active range of motion 
of the lumbosacral spine, without back muscle spasm or 
tenderness.  It was noted that X-rays of the lumbosacral 
spine earlier that year revealed no abnormalities.  The 
diagnostic impressions were musculoskeletal pain with 
residual bullet wound between the anterior surface of the 
spleen and the posterior surface of the stomach, history of 
low back strain, and non-specific anterior chest pain 
possibly secondary to muscle spasm.  

II.  Analysis

The veteran's claims for ratings in excess of 10 percent for 
a left foot disability and residuals of a GSW to the left 
posterior chest are well grounded, meaning plausible.  The 
file shows that the RO has properly developed the evidence, 
and there is no further VA duty to assist the veteran with 
his claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  




A.  Left Foot Condition

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Residuals of a foot injury are rated 10 percent disabling 
when moderate, and 20 percent disabling when moderately 
severe.  38 C.F.R. § 4.71a, Code 5284.  

Service medical records reveal that the veteran sustained a 
crush injury after his left foot was run over by a forklift.  
He was treated on subsequent occasions during service for 
left foot pain.  The post-service medical records, including 
the most recent VA examination in 1998, show that he 
continues to complain of residual discomfort and stiffness 
associated with the injury in service.  The examiner at the 
latest examination noted that the injury was not functionally 
limiting to his daily activities; however his ability to 
engage in athletics was limited.  

The Board notes that while the veteran has some pain on 
prolonged standing and tenderness on palpation, no other 
functional impairment is shown.  The level of disability 
shown cannot be considered more than a moderate (10 percent) 
foot disability under Code 5284.  A moderately severe 
disability, as required for a 20 percent rating under Code 
5284, is not shown.

The Board notes there is conflicting evidence of whether 
there is arthritis of the left foot.  Some earlier X-ray 
studies indicated arthritis of some of the foot joints, and 
the RO conceded that such was part of the service-connected 
left foot disability.  The most recent X-ray studies show no 
arthritis of the left foot.  Even assuming that the veteran 
does have arthritis of the left foot, such would only be 
rated 10 percent under the provisions of 38 C.F.R. § 4.71a, 
Codes 5003 and 5010, and this would not provide a basis for 
an increase in the current 10 percent rating.

The preponderance of the evidence is against an increase in 
the 10 percent rating for the left foot disability.  Thus, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Residuals of a GSW to the Chest

The Board notes that the RO has rated the veteran's residuals 
of a GSW of the posterior chest under 38 C.F.R. § 4.73, Code 
5320, which pertains to injury to Muscle Group XX, or the 
spinal muscles.  The service medical records show that the 
veteran sustained a GSW to the left posterior chest with a 
retained foreign body in the thoracic cavity.  The post-
service medical evidence reveals GSW residuals that are 
manifested by a small entrance wound scar (there is no exit 
wound) and a scar from reported treatment with a drainage 
tube following the injury.  These are in the thoracic 
(dorsal) region of the back.  The veteran reports the 
treatment in service involved only several days of 
hospitalization without surgery.  The post-service records 
show that the veteran has variously reported tenderness of 
the back scars or of the muscles in the area.  Although the 
veteran has had repeated subjective complaints of discomfort 
in the area of the posterior chest wound, the medical records 
including the 1998 VA examination show no significant 
functional impairment of the muscles of the back due to the 
GSW.  No pulmonary or other impairment has been associated 
with the wound.  

Regulations concerning rating muscle injuries were revised 
effective July 3, 1997, but there were no material changes to 
Code 5320 or to other provisions which would affect the 
outcome of the case.  Under the criteria set forth in Code 
5320, a 10 percent evaluation is warranted for a moderate 
injury to Muscle Group XX involving, as here, spinal muscles 
of the thoracic region, and a 20 percent evaluation is 
warranted for moderately severe injury to such muscles.  
Neither the historical information concerning the GSW and 
initial treatment, nor the more recent medical records 
describing residual functional impairment, suggest more than 
a moderate (10 percent) injury of Muscle Group XX.  See 38 
C.F.R. § 4.56 (factors to be considered in rating muscle 
injuries). 

The Board notes that the currently assigned 10 percent rating 
for moderate disability of Muscle Group XX encompasses 
fatigue pain as discussed in 38 C.F.R. § 4.56.  The 
information concerning the extent of the injury and treatment 
in service for the GSW, and the objective findings in more 
recent medical records, disclose none of the characteristics 
of a moderately severe (20 percent) muscle injury, under the 
guidelines of 38 C.F.R. § 4.56.  The medical evidence does 
not show that the back exhibits weakened movement, excess 
fatigability, or incoordination attributable to the service 
connected disability that results in any additional 
disability during use or flare-ups.  38 C.F.R. §§ 4.40, 4.45. 

The disability picture that has been presented, related to 
service-connected residuals of a GSW to the posterior chest, 
based on both historical and current medical evidence, is not 
consistent with more than moderate injury to Muscle Group XX 
in the thoracic region, within the meaning of Code 5320.  
Thus, a rating in excess of 10 percent is not warranted.  

The preponderance of the evidence is against the claim.  
Therefore the benefit-of-the-doubt doctrine is inapplicable, 
and the claim for a rating in excess of 10 percent for 
residuals of a GSW to the posterior chest must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

A higher rating for a left foot disability is denied.  

A higher rating for residuals of a GSW to the chest is 
denied.  


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

